Citation Nr: 0117849	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  00-07 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for 
postoperative residuals of a prostatectomy for prostate 
cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



REMAND

The veteran served on active duty from November 1966 through 
November 1968.  This case comes to the Board of Veterans' 
Appeals (Board) from a March 1999 RO decision which reduced 
the rating for residuals of a prostatectomy for prostate 
cancer from 100 percent to 0 percent.  In a March 2000 
decision, the RO assigned a higher rating of 20 percent for 
the condition.  The veteran continues to appeal for a higher 
rating.

As part of his appeal, the veteran was scheduled for a Board 
videoconference hearing which was to take place at the RO in 
May 2001.  He did not appear for that hearing, although prior 
to the hearing date he mailed a letter to the RO (which was 
not received by the RO until after the hearing date) 
indicating that he did not want a Board videoconference, but 
wanted an in-person Travel Board hearing.  More recently, in 
June 2001, the veteran's representative contacted the Board 
and requested that a Board videoconference hearing be 
scheduled.  The Board subsequently granted a motion for a 
Board hearing.  Thus, the case must be returned to the RO to 
arrange a Board videoconference hearing.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2000).

Accordingly, this case is remanded to the RO for the 
following action:

The RO should schedule the veteran for a 
Board videoconference hearing in 
connection with his appeal.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




